DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19 and 20 are pending. Claims 6, 7, 9 and 11-16 remain withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim amendments include font that is too light making it hard to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfidi et al. (U.S. 3,868,956).
Concerning claim 1, Alfidi et al. discloses a balloon dilator device (see Figs. 16-17), comprising a longitudinally elongated structure (95) having an annular wall expandable from a radially collapsed state (see Fig. 16) to a radially expanded state (see Fig. 17) by inflation of a balloon inserted within the structure, wherein the radially collapsed state and the radially expanded state are bistable mechanical equilibrium states having local minima of potential energy separated by a local maximum which is not an equilibrium position, the potential energy of the radially expanded bistable state being sufficiently high that, when the balloon is deflated after insertion of the structure into a tissue of a subject, the annular wall remains in the radially expanded state (see Fig. 17) and wherein the structure in its collapsed state (see Fig. 16) has in a longitudinal direction, a mechanical stiffness that enables the device to be pushed into a minimally invasive incision made in the tissue. It is noted that the device is made of a metal (see col. 8, line 33). 
Concerning claim 2, wherein the mechanical stiffness of the structure is provided by virtue of the mechanical stiffness of a material and a shape of the structure (see col. 8, line 33). 
 Concerning claim 3, wherein the mechanical stiffness is provided by virtue of the structure having substantially closed surfaces (see Figs. 16 and 17).
Concerning claim 4, wherein the substantially closed surfaces have no more than 50% of their surface as openings (see Figs. 16 and 17).

Concerning claim 8, the annular wall is formed with at least one of corrugations (see Fig. 16), folds or creases directed along it length.
Concerning claim 10, wherein the annular wall in its radially collapsed state (see Fig. 16) has an initial outer diameter and an inner diameter adapted to receive the inflation balloon, and wherein when the balloon is inflated, the annular wall deploys radially (see Fig. 17) from the radially collapsed state and the initial outer diameter expands to a final outer diameter (see Fig. 17) which is maintained after deflation of the balloon. With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Alfidi et al. which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant’s attention is directed to Salahieh et al. (U.S. 8,252,052 B2) and Dehdashtian (U.S. 2007/0112422 A1) both of which teach expansion via inflation of a balloon disposed within a longitudinally elongated structure. See specifically col. 6, lines 58-61 of Salahieh et al. 





With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Alfidi et al. which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant’s attention is directed to Salahieh et al. (U.S. 8,252,052 B2) and Dehdashtian (U.S. 2007/0112422 A1) both of which teach expansion via inflation of a balloon disposed within a longitudinally elongated structure. See specifically col. 6, lines 58-61 of Salahieh et al. 

Concerning claim 20, wherein the initial puncture aperture is a minimally invasive incision. It is further noted that the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Response to Arguments
Applicant’s arguments filed 02/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773